DETAILED ACTION
This action is in response to the amendments filed on Sept. 23rd, 2020. A summary of this action:
Claims 1-6 have been presented for examination.
The specification is objected to
Claims 1-6 are objected to for informalities. 
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 
The claims are not rejected in view of prior art
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggests that the new title reflects ¶¶ 2-5 in the instant disclosure. 

The disclosure is objected to because of the following informalities: 
	Table 3 in the disclosure recite several equations, however the terms in these equations are not clearly legible. E.g. there is a character which is either a zero or the letter O, and the subscripts on the letters “A” and “B” and unclear – these appear to either be the letter “l” or the letter “i”. See 37 CFR 1.52(a)(1)(v): “Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.”
Appropriate correction is required.

Claim Interpretation
Claims 1 and 4 recite “A site” with a capitol A. The Examiner suggests re-ordering this to “site A” for clarity, and also to avoid any typographical errors that may occur if “A” is changed to a lowercase “a”, and if such an amendment is made to also re-phrase “B site” to “site B” for consistency.  

The term “close to 0” in claims 1 and 4 is interpreted in view of ¶ 9: “In addition, it is known that a tetragonal crystal is most stable when the tolerance factor (t) is 1” and ¶ 43: “Here, in order to determine a stable perovskite type crystal structure, a composition of Ai and Bi in which t is 1 or close to 1 is determined” – to clarify, MPEP § 2173.05(b)(I): “The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree)”

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1 recites “logt” – wherein the claimed formula 2 recites “log t” with a space. The Examiner suggests amending claim 1 to recite “log t” with said space
Claim 4 is objected to under a similar rationale
 The preamble of claim 1, and the step of determining a combination as claimed, are not separated by a line indentation. The Examiner suggests amending claim 1 to have a line indentation similar to the one in claim 4 
MPEP § 608.01(m): “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).”
Claims 1, 3-4 and 6 recite several elements in parenthesis wherein this includes both reference characters, e.g. “(1)” which refers to “formula (1)”, and other uses, e.g. “t” and “in which A represents a cation…” – to avoid confusion between what is a reference character and what is not, the Examiner suggests amending the claim to only use parentheses for reference characters 
See MPEP § 608.01(m): “Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim.”
Claims 1 and 4 recite, in part: “in the following formula (2)….by the following formula (1)…” however the actual formulas are recited after these recitations. As these are the first recitations, the Examiner suggests amending the claim to refer to “a first formula” for “formula (1)”, and similar for the other formulas. 
Claim 4 is objected to under a similar rationale
Claims 1 and 4 recite “by by” – the Examiner suggests amending claim 1 to delete the repeated word. 
Claims 1 and 4 recite the use of superscripts “u” and “v however the claim does not explicitly recite what these superscripts represent. In view of the claims and ¶¶ 5 and tables 1-2 in the disclosure, the Examiner suggests amending the claims to reflect that “u” and “v” are integers. 
The recitation of “i" is objected to under a similar rationale - i.e. while it is apparent from the claims that these represent integers for the lists, the claims do not explicitly recite this
Claims 2 and 4 recite “the kind of ion…” however this is the first recitation. The Examiner suggests using the article “a”
Claims 3 and 6 recite “ABO3-yNy” but does not recite what “O” and “N” represent – to clarify, the prior recitation of ABX recited what each of these letters represented. In view of ¶¶ 16-17 of the instant disclosure, the Examiner suggests amending this to reflect “O3-yNY” represents “an anion”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 

Step 1
Claim 1 is directed towards the statutory category of an article of manufacture. 
Claim 4 is directed towards the statutory category of a process.

Claim 4, and the dependents thereof, are rejected under a similar rationale as claim 1 and the dependents thereof.
	
Step 2A – Prong 1
	The claims recite an abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
for designing a composition of a perovskite type crystal structure …determine a combination of Ai and Bi in the following formula (2) created by taking a logarithm of a formula of a tolerance factor (t) represented by the following formula (1), in which logt is 0 or close to 0, by executing ground state search by an annealing method using an Ising model or QUBO, 
    PNG
    media_image1.png
    178
    658
    media_image1.png
    Greyscale
wherein, in the formula (1), rA, rB, and rX represent ionic radii at A site, B site, and an anion site, respectively, when a general formula of the perovskite type crystal structure is represented by by ABX (in which A represents a cation, B represents a cation, and X represents an anion), and             
                
                    
                        d
                    
                    
                        A
                        -
                        X
                    
                
                =
                
                    
                        r
                    
                    
                        A
                    
                
                +
                
                    
                        r
                    
                    
                        x
                    
                
            
         and             
                
                    
                        d
                    
                    
                        B
                        -
                        X
                    
                
                =
                
                    
                        r
                    
                    
                        B
                    
                
                +
                
                    
                        r
                    
                    
                        x
                    
                
            
         are satisfied, 
in the formula (2), Ai and Bi are represented by the following formulas (3) and (4), respectively, 
    PNG
    media_image2.png
    181
    556
    media_image2.png
    Greyscale

in the formulas (2), (3), and (4), n means n in A1pA2q...B1rB2s...Xn (p + q +... = r + s +... = n; each number represents an integer) which is a composition formula when ions A1, A2,..., and Au (composition ratio is p: q: ...) are located at the A site, and ions B1, B2,..., and BV (composition ratio is r: s: ...) are located at the B site in the ABX which is the general formula, and moreover, the dA-X and dAi-X in the formula (3) satisfy the following formula (5), and the dB-X and dBi-X  in the formula (4) satisfy the following formula (6), 
    PNG
    media_image3.png
    181
    949
    media_image3.png
    Greyscale

in the formulas (5) and (6), n is the same as n in the formulas (2) to (4). 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

As such, the claims recite a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 - A non-transitory computer-readable recording medium having stored therein a design program for causing a computer to execute a process…, the design program comprising causing a computer to 
Claim 4 - …using a computer…

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 - A non-transitory computer-readable recording medium having stored therein a design program for causing a computer to execute a process…, the design program comprising causing a computer to 
Claim 4 - …using a computer…

As such, the claims are directed to a mathematical concept without significantly more.

Regarding the dependent claims
Claims 2 and 5 are reciting another step in the mathematical concept of “and the ground state search is executed” and adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), of mere data gathering (the “wherein the kind of ion at the A site and the kind of ion at the B site are set to one or more specific ions”) 
Claims 3 and 6 further specify a portion of the mathematical concept 
As such, the claims are directed towards a mathematical concept without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alkorta et al., “A theoretical study of perovskites related to CH3NH3PbX3 (X = F, Cl, Br, I)†”, 2018 – see § 1.2 ¶¶ 1-2: “One aspect that has been much discussed is the Goldschmidt tolerance factor (t or TF). Introduced in 1927,38 it has been used to determine the size of the cations for a given ZX3 anion that are appropriate to act as a template for the synthesis of perovskites… According to the literature, it must range between 0.8 and 1.0. 29,39,40 Further studies have improved the criteria, 41–43 but this remains a pure steric one without considering hydrogen bonds and other directional interactions.
Bartel et al., “New tolerance factor to predict the stability of perovskite oxides and halides”, Feb. 2019 – see equations 1 and 2, and their accompanying descriptions 
Carl Morandi, “BISMUTH MAGNESIUM TITANATE – LEAD TITANATE THIN FILMS FOR HIGH TEMPERATURE FERROELECTRIC MEMORY”, PhD Dissertation, 2018, Pennsylvania State University, see pages 2-3 the paragraph split between the pages and figure 1.1, then see § 2.2 in its entirety  including equations 2.5-27, figure 2.4, and page 15 the last two paragraphs; see § 2.4.1  
Dragomir, “SYNTHESIS AND ELECTRONIC PROPERTIES OF COMPOUNDS FROM A Bi2O3─Nd2O3─VOx SYSTEM”, 2013, PhD Dissertation, University of Nova Gorica, see § 1.2.1 including page 23, see pages 157-168 the paragraphs following figure 96
Elyacoubi et al., “Magnetic properties and magnetocaloric effect in double Sr2FeMoO6 Perovskites”, 2018 – see the abstract, see § 2: “In this section, for explanation of Monte Carlo algorithm, a following Hamiltonian described the Sr2FeMoO6 compound using Ising model includes first and second nearest-neighbor interactions and external magnetic field h is used:” and § 3 ¶ 1
Gauvin-Ndiaye et al., “Electronic and magnetic properties of the double perovskites La2MnRuO6 and LaAMnFeO6 (A = Ba, Sr, Ca) and their potential for magnetic refrigeration”, March 2019 – see the abstract, see § IV subsection A for the “Structure optimization”, include seeing ¶¶ 1-4 and equation 1; see § IV.C ¶ 1 and equation 2
Risch, “Perovskite Electrocatalysts for the Oxygen Reduction Reaction in Alkaline Media”, 2017 – see § 2, equation 1
Sebastian, “DIELECTRIC MATERIALS FOR WIRELESS COMMUNICATION”, 2008, ISBN: 978-0-08-045330-9, Chapter 6 – see § 6.2 including equations 6.1 to 6.5
Lufaso, Michael W., and Patrick M. Woodward. "Prediction of the crystal structures of perovskites using the software program SPuDS." Acta Crystallographica Section B: Structural Science 57.6 (2001): 725-738. – see the abstract, see figure 3, see § 4 ¶¶ 1-2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147